Citation Nr: 0834285	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that denied the appellant's claim for service 
connection for the cause of the veteran's death, thereby 
denying the appellant's claims for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, nonservice-connected death 
pension benefits, and accrued benefits.  In March 2006, the 
appellant testified before the Board at a video hearing that 
was held at the RO in St. Louis, Missouri.  In an April 2006 
decision, the Board denied the appellant's claim for service 
connection for the cause of the veteran's death, and remanded 
the issues of entitlement to DIC benefits under 38 U.S.C.A. § 
1318, nonservice-connected death pension benefits, and 
accrued benefits to the RO for a Statement of the Case (SOC).  

In a May 2006 SOC issued by the RO in Chicago, Illinois, the 
denial of the appellant's claims for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, nonservice-connected death 
pension benefits, and accrued benefits was continued.  The 
appellant filed a timely Substantive Appeal dated in July 
2006 and testified before the Board at a February 2008 video 
hearing that was held at the RO in St. Louis, Missouri.  

The Board notes that the appellant's July 2006 Substantive 
Appeal did not specifically address the issue of entitlement 
to nonservice-connected death pension benefits but discussed 
the appellant's dissatisfaction as to the handling of her 
claim as to all issues.  The appellant asserted that VA did 
not administer the law under a broad and liberal 
interpretation consistent with the available facts in the 
case.  In addition, the Board heard testimony from the 
appellant as to her claim of entitlement to nonservice-
connected death pension benefits at the February 2008 video 
hearing.  As such, the Board will liberally read the 
appellant's Substantive Appeal to convey an intention to 
appeal the denial of her claim of entitlement to nonservice-
connected death pension benefits and take jurisdiction of 
such issue.   

Also, the Board notes that the appellant's July 2006 
Substantive Appeal specifically addresses her contentions as 
to her claim of entitlement to service connection for the 
cause of death of the veteran.  This issue, however, was 
adjudicated by the Board in an April 2006 decision and is no 
longer before the Board.  The appellant was notified of her 
appellate rights at the time of the April 2006 Board 
decision.  As such, the issue is referred back to the RO for 
appropriate action. 

The issue of entitlement to nonservice-connected death 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years immediately preceding his death, nor was 
he a former prisoner of war who died after September 30, 
1999.

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).

2.  The requirements for entitlement to accrued benefits have 
not been met.           38 U.S.C.A. § 5121 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1000 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007).  The notice must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must be 
tailored to the claim.  The notice should include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007). 

In a letter dated in June 2002, the RO notified the appellant 
of the elements necessary to establish a DIC claim.  See 
Mayfield v. Nicholson, 444 F.3d at 1334; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The appellant was 
not notified of the veteran's noncompensably service-
connected disability until the time of the April 2006 Board 
decision that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
However, the issues before the Board at present, entitlement 
to DIC pursuant to the provisions of 38 U.S.C.A.        § 
1318, nonservice-connected death pension benefits, and 
accrued benefits, do not require analysis of any 
noncompensably service-connected disabilities.
 
Furthermore, the claimant was provided pertinent information 
regarding her appeal in the May 2006 statement of the case.  
During the February 2008 video hearing before the Board, she 
demonstrated that she had actual knowledge of what was needed 
to establish her claims as she submitted pertinent arguments 
on those points. She made assertions, among other things, 
regarding what role the veteran's service-connected and 
nonservice-connected disabilities played in his demise.  Her 
representative discussed the appellant's financial situation 
with respect to the claimed nonservice-connected death 
pension benefits.  The above demonstrates that she had the 
requisite knowledge regarding such arguments.  In addition, 
she made assertions regarding issues as to how the veteran's 
colon carcinoma, which led the veteran to his death, was 
related to service. Thus, the Board finds that she also 
demonstrated actual knowledge in that regard.

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records, 
including the certificate of death.  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Since the Board has concluded that the preponderance of the 
evidence is against the claims on appeal, any questions as to 
the effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
  
Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002).
 
In order for DIC benefits to be awarded to the appellant 
under the provisions of     38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).
 
It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1970, so those parts 
of           38 U.S.C.A. § 1318 are clearly not applicable.
The evidence of record at the time of the veteran's death 
shows that he was noncompensably service-connected for scar, 
residuals of lacerated wound, chin, effective December 2, 
1970.  Hence, the veteran was not in receipt of a total 
disability rating for a period of ten years immediately 
preceding his death as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the veteran 
had not been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death.  38 C.F.R. § 3.22 (2007).  Entitlement to these 
benefits must thus be denied as a matter of law.  Where, as 
here, the law is dispositive, the claim must be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Entitlement to Accrued Benefits

Upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of death, and which were due and unpaid for a 
period not to exceed two years, based upon existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A.      § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 (2007).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base her own application.  Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b) 
(2007).  However, for claims for death benefits, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.152(a) (2007).

The record reflects that the veteran died in February 2002.  
A review of the claims folder demonstrates that while the 
veteran was noncompensably service-connected for scar, 
residuals of lacerated wound, chin, effective December 2, 
1970, there were no service connection claims pending at the 
time of his death.

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1300 (Fed. Cir. 1996).  Here, no such claim was pending at 
the time of the veteran's death.

While the appellant did file her application for accrued 
benefits within one year after the date of the death of the 
veteran, the claims file is absent for any evidence that the 
veteran had a claim pending for any VA benefit at the time of 
his death.  Thus, the appellant is not legally entitled to 
accrued benefits.  38 C.F.R.                   § 3.1000(c); 
38 C.F.R. § 3.152(b).  The law pertaining to eligibility for 
accrued benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Entitlement to accrued benefits is denied.



REMAND

Additional development is needed prior to further disposition 
of the claim.

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to these benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2007).

As discussed above, even if the appellant is entitled to 
nonservice-connected death pension benefits by virtue of the 
veteran's active service, the appellant must meet specific 
income and net worth requirements.  Thus, information as to 
the appellant's specific income and net worth is required.

The RO sent the appellant correspondence dated August 22, 
2002 that accompanied the rating decision that denied her 
claim for service connection for the cause of the veteran's 
death.  This correspondence notified the appellant that her 
claim of entitlement to nonservice-connected death pension 
benefits was denied because she did not provide income 
information in her May 2002 Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse.  The RO notified the appellant of the 
current income limits and advised her that she could fill out 
the forms included in the mailing and apply for nonservice-
connected death pension benefits.  

Further, the May 2006 SOC notified the appellant that the 
denial of her claim of entitlement to nonservice-connected 
death pension benefits was continued because no income 
information had been received by the RO.

In addition, during the February 2008 hearing, the 
appellant's representative indicated that the appellant was 
working part-time, and that that pushed her over the maximum 
pension rate for widows.  The representative also noted that 
it was likely that she would be withdrawing such issue, or at 
least something discussing the issue would be forwarded to 
the Board.  To the present, however, the record does not 
include either the appellant's withdrawal of the issue or the 
financial information required.  As such, further 
clarification is required.
  
Because information as to the appellant's income is required 
before her claim of entitlement to nonservice-connected death 
pension benefits is finally adjudicated, a remand for such 
information is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to request 
her current income information, as 
required by the Application for 
Dependency and Indemnity Compensation, 
Death Pension, and Accrued Benefits by 
a Surviving Spouse, and associate such 
information with the claims file.  If 
the appellant intents to withdraw her 
appeal regarding the issue of 
entitlement to nonservice-connected 
death pension benefits, the file should 
be properly documented in this regard.

2.  Then, after ensuring that any other 
necessary development has been 
completed, the RO/AMC should 
readjudicate the claim of entitlement 
to nonservice-connected death pension 
benefits.  If the action remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


